Citation Nr: 1513527	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for large angle esotropia (previously known as small angle esotropia), currently rated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to a disability rating in excess of 30 percent for small angle esotropia.  

In September 2011, the Board recognized that the issue of entitlement to a TDIU had been raised by the record, and remanded the claims on appeal for further development.  The Board again remanded the claims in June 2013.

In September 2013, the Director of Compensation Service (Director) denied entitlement to a TDIU on an extraschedular basis.  

The issue of entitlement to an increased disability rating for service-connected large angle esotropia is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected disabilities prevent her from engaging in substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Governing Law and Regulations

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2014).

The Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance; however, it is required to insure that all cases where there is evidence of unemployability due to service-connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616 (Jan. 23, 2015).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

II.  Analysis

In the instant case, service connection is in effect for large angle esotropia, rated as 30 percent disabling since June 1, 1996; and for chronic neck strain, rated as 30 percent disabling since September, 26, 2003.  The Veteran does not meet the percentage criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

In a March 2008 claim for TDIU, the Veteran indicate that she last worked as a 911 Telecommunicator in January 2006, and that she had worked doing jewelry repair at Walmart from August 1997 to December 2002.  She also reported having completed four years of high school.  She indicated that she did not have any specific education or training.

The AOJ referred the issue of entitlement to a TDIU on an extraschedular basis to the Director in a September 2013 memorandum.  That same month, the Director found that the Veteran was not shown to be unemployable under any circumstance, and denied an award of TDIU on an extraschedular basis. 

The record reveals that the service-connected eye disability, consisting of diplopia and esotropia has been increased in severity over the years.  In a November 2006 statement, the Veteran's husband noted current vision difficulties and indicated that she had lost her job as a 911 Telecommunicator nearly two years before due to her inability to correctly see her computer screen as a result of her service-connected eye disability.  

In a November 2008 VA eye examination report, the examiner noted that the Veteran had problems with misjudging the height of curbs and stairs.  The examiner noted that the Veteran's double vision had become worse and that it fluctuated with accommodation.  Even if the prism amount in her glasses were changed, she still ended up with diplopia.  The examiner noted that she had been fired from her job as a 911 dispatch operation due to seeing double on the computer screen and being unable to keep up with the work load, and that the double vision affected all aspects of her life from driving to doing daily chores.  The examiner noted that if the Veteran patched one eye, she would not have double vision any more which would allow her to see only one image and thus allow here to do computer work and chores, and drive legally.  He noted, however, that patching one eye would limit her peripheral vision. 

In a November 2011 VA eye examination report, the examiner indicated that the Veteran was unable to wear a patch when driving because of her neck problems and not being able to turn her head.  The examiner remarked that while the eye patch relieved the Veteran's double vision, she was unable to perform jobs that require fine focus or depth perception, and would not be able to drive machinery due to the inability to turn her head.  The examiner further noted that she may not be able to sustain long periods of work due to eye strain after wearing the patch. 

The record additionally reflects that the Veteran has had significant neck pain associated with her service-connected neck disability.  A November 2011 VA neck examination report noted significant limitation of neck motion.  The examiner provided a negative opinion with respect to the Veteran's unemployability and noted that she was capable of light or sedentary work.  He noted that due to service-connected neck disability the Veteran had a 25 pound lifting restriction, but that there was no restriction from sitting or standing for prolonged periods.  No impairment on reliability, productivity, ability to concentrate, or interactions with coworkers was imposed by her service-connected disabilities. 

In a November 2012 statement, the Veteran indicated that she reported to the November 2011 neck examiner that she additionally had shooting pain down her neck approximately once a week that rendered her totally incapacitated.  She noted that pain medication relieved some neck pain but did not allow her to turn her neck any further.  She additionally noted that the medication caused drowsiness and increased the severity of her double vision.  

In support of her claim, the Veteran submitted an August 2013 letter from her private chiropractor who noted the severity of her neck and back pain and opined that she was rendered permanently unemployable.

In an August 2013 VA eye examination report, the examiner noted that the angle of the Veteran's esotropia had increased over her last several examinations.  The examiner noted that her diplopia led to chronic headaches and significant functional deficits with poor vision and poor depth perception.  There was no position of gaze or head position that alleviated diplopia.  The examiner opined that the Veteran's near constant diplopia prevented her from driving, reading, computer work, and many activities of daily living.  She also had problems with depth perception and navigating, especially around stairs.  Patching her eye limited functional ability due to elimination of stereopsis.  

In an August 2013 VA neck examination report, the examiner noted that the Veteran's range of neck motion had significantly decreased since her prior examination.  The examiner opined that just the Veteran's neck condition would limit her to sedentary work, but that it was unlikely that any employer would be accommodating even with this restriction given her complaints.  

Based on the findings presented above, the Board finds that the evidence supports a finding that the Veteran's service-connected eye and neck disabilities preclude her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her.  She has significant vision impairment that has rendered her unable to perform employment in which she has prior experience, and would appear to significantly limit her ability to arrive at a work site safely without assistance.  

While examiners have noted that an eye patch might relieve diplopia, they suggest this would not improve her ability to be employed given the associated loss of stereopsis, eye strain, and limitations due to neck disability.  Additionally, the evidence shows that she suffers from drowsiness caused by pain medication.  At the very least the evidence is in equipoise with respect to this claim.  Therefore, the benefit of the doubt must go to the Veteran and her TDIU claim must prevail.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to a TDIU is granted.


REMAND

In a January 2012 statement, the Veteran indicated that she was seen for VA primary care treatment on November 30, 2011.  VA treatment records dated between October 2011 and January 2012 were not obtained after the prior remand.  38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Stegall v. West, 11 Vet. App. 268 (1998).

The rating criteria contemplating the Veteran's service-connected eye disability appear to be inadequate.  In this regard, the evidence of record shows that her diplopia, caused by esotropia, has not been correctable with eyeglasses, and that she has suffered from additional complications including headaches and falls due to the eye disability.  Given the severity of the disability, this issue should be referred for consideration of assignment of an extra-schedular rating consistent with the provisions of 38 C.F.R. § 3.321(b).  See Barringer v. Peake, 22 Vet. App. 242 (2008); see also Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for the conditions at issue from October 2011 to January 2012, to specifically include a November 2011 primary care treatment report.  

2.  Thereafter, forward the Veteran's claim to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for service-connected large angle esotropia, in accordance with 38 C.F.R. § 3.321(b).

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


